Exhibit 10.25

[Citigroup Logo]

Date:

 

March 20, 2007

 

 

 

To:

 

OMNIVISION TECHNOLOGIES INC

 

 

 

Attn:

 

Anson Chan, VP Finance
1341 Orleans Drive
Sunnyvale, CA 94089

Phone:

 

 

Fax:

 

 

Email:

 

 

 

 

 

From:

 

Citibank N.A., New York
Confirmations Unit
333 West 34th Street, 2nd Floor
New York, NY 10001, USA

 

 

 

Phone:

 

1-212-615-8398

Fax:

 

1-212-615-8985

 

 

 

Our ref:

 

M071483

Your ref:

 

 

 

TRANSACTION

The purpose of this letter agreement (this ‘Confirmation’) is to set forth the
terms and conditions of the Transaction entered into between OMNIVISION
TECHNOLOGIES INC (‘Counterparty’) and Citibank N.A., New York (‘Citibank’) on
the Trade Date specified below (the ‘Transaction’).

1. The definitions and provisions contained in the 2000 ISDA Definitions (the
‘Definitions’) (as published by the International Swaps and Derivatives
Association, Inc.) are incorporated into this Confirmation. References herein to
a ‘Transaction’ shall be deemed to be references to a ‘Swap Transaction’ for the
purposes of the Definitions.

This Confirmation evidences a complete and binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. In
addition, you and we agree to use all reasonable efforts promptly to negotiate,
execute and deliver an agreement in the form of an ISDA Master Agreement, with
such modifications as you and we will in good faith agree. Upon the execution by
you and us of such an agreement, this Confirmation will supplement, form part
of, and be subject to that agreement. All provisions contained in, or
incorporated by reference in, that agreement upon its execution will govern this
Confirmation except as expressly modified below. Until we execute and dcliver
that agreement, this Confirmation, together with all other documents referring
to an ISDA

1


--------------------------------------------------------------------------------


 

Master Agreement (each a ‘Confirmation’) confirming transactions (each a
‘Transaction’) entered into between us (notwithstanding anything to the contrary
in a Confirmation), shall supplement, form a part of, and be subject to, a
single agreement (the Agreement) in the pre-printed form of the 1992 ISDA Master
Agreement (Multicurrency Cross Border) (the ISDA Form) as if, on the Trade Date
of the first such Transaction between us, we had executed a single agreement in
such form (but without any Schedule except for the election of the laws of the
State of New York as the governing law, USD as the Termination Currency, Credit
Event Upon Merger, Second Method and Market Quotation as applying and basic
Set-Off provision contained in Section V A. of the User’s Guide to the 1992 ISDA
Master Agreements 1993 Edition published by ISDA being incorporated by
reference). The Agreement shall contain such other modifications (including
additional elections) to the ISDA Form (each, an Agreement Modification) as may
be agreed by the parties from time to time. Any Agreement Modification may be
set forth in any Confirmation (whether or not it would form part of the Schedule
to the ISDA Master Agreement and notwithstanding the termination or expiry of
the Transaction(s) detailed in any such Confirmation). To the extent of any
inconsistency between the provisions of the ISDA Form and this Confirmation,
this Confirmation will prevail for the purposes of this Transaction. To the
extent of any inconsistency between any Agreement Modification and a prior
Agreement Modification, the terms of the Agreement Modification set forth in the
most recent Confirmation shall govern.

THIS CONFIRMATION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE
ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM
WITH RESPECT TO THESE COURTS.

U.S. Federal law requires Citibank to obtain, verify and record customer
identification information.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Trade Date:

 

March 19, 2007

 

 

 

 

 

 

 

Effective Date:

 

April 1, 2007

 

 

 

 

 

 

 

Termination Date:

 

April 1, 2017, subject to adjustment in accordance with the Modified Following
Business Day Convention

 

Fixed Amounts

 

 

Fixed Rate Payer: 

 

Counterparty

 

2


--------------------------------------------------------------------------------


 

 

Notional Amount:

 

With respect to each Calculation Period, the amount set forth in Exhibit I
attached hereto opposite such Calculation Period under the heading ‘Notional
Amount’

 

 

 

 

 

 

 

Fixed Rate Payer
Payment Dates:

 

The 1st calendar day of each month commencing May 1, 2007 through and including
the Termination Date

 

 

 

 

 

 

 

Fixed Rate:

 

5.2700000 percent

 

 

 

 

 

 

 

Fixed Rate
Day Count Fraction:

 

Actual/360

 

 

 

 

 

 

 

Business Days:

 

New York, London

 

 

 

 

 

 

 

Business Day Convention:

 

Modified Following

 

Floating Amounts

 

 

Floating Rate Payer:

 

Citibank

 

 

 

 

 

 

 

Notional Amount:

 

With respect to each Calculation Period, the amount set forth in Exhibit I
attached hereto opposite such Calculation Period under the heading ‘Notional
Amount’

 

 

 

 

 

 

 

Floating Rate Payer
Payment Dates:

 

The 1st calendar day of each month commencing May 1, 2007, through and including
the Termination Date

 

 

 

 

 

 

 

Floating Rate Option:

 

USD-LIBOR-BBA

 

 

 

 

 

 

 

Designated Maturity:

 

One month

 

3


--------------------------------------------------------------------------------


 

 

Spread:

 

None

 

 

 

 

 

 

 

Floating Rate
Day Count Fraction:

 

Actual/360

 

 

 

 

 

 

 

Reset Dates:

 

The first day of each Floating Rate Payer Calculation Period

 

 

 

 

 

 

 

Compounding:

 

Inapplicable

 

 

 

 

 

 

 

Business Days:

 

New York, London

 

 

 

 

 

 

 

Business Day Convention:

 

Modified Following

 

 

 

 

 

 

 

Calculation Agent:

 

As per Master Agreement.

 

Representations. Section 3 of the Agreement is hereby amended by adding the
following subsections after subsection (f) thereof:

A.            Non-Reliance. It is acting for its own account, and it has made
its own independent decisions to enter into this Transaction and as to whether
this Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisors as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into this Transaction; it being understood that
infonnation and explanations related to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of this Transaction.

B.            Evaluation and Understanding. It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the financial and
other risks of this Transaction.

C.            Status of Parties. The other party is not acting as a fiduciary or
an advisor for it in rcspect of this Transaction.

D.            Risk Management. It has entered into this Transaction for the
purpose of (i) managing its borrowings or investments, (ii) hedging its
underlying assets or liabilities or (iii) in connection with its line of
business.

4


--------------------------------------------------------------------------------


 

E.             No Agency. It is entering into this Agreement, any Credit Support
Document to which it is a party, and each Transaction, and any other
documentation relating to this Agreement or any Transaction, as principal (and
not as agent or in any other capacity, fiduciary or otherwise).

A. Additional Termination Event.

“Additional Termination Events” shall apply. On and after the Closing Date, each
of the following shall constitute an Additional Termination Event and Party B
shall be the sole Affected Party with respect thereto:-

(1)                                  At any time, Citibank or any of its
Affiliates, as the case may be, ceases to be a party to the Credit Agreement.

(2)                                  At any time, Citibank or any of its
Affiliates receives a notice or letter or other form of writing (whether from
Citibank’s own Affiliates, Counterparty or Counterparty’s Affiliates or any
other entity) indicating that a Cancellation Event has occurred or shall occur
or take effect after the delivery of such notice, letter or other form of
writing.

(3)                                  At any time, the obligations and
liabilities of Counterparty under this Transaction fail to rank, be secured or
be guaranteed, in each case,

(i)                                     on a pari passu basis with or equal in
right or priority of payment with the obligations and liabilities of
Counterparty and any of its Affiliates under the Loan Documents.

B. Additional Event of Default

Section 5(a) is hereby amended by inserting the following paragraph at the end
thereof:

“(ix) With respect to Counterparty only, at any time a default, event of default
or other similar condition or event (however described) occurs with respect to
Counterparty under the Credit Agreement.”

C. Additional Definitions.

Section 14 is hereby amended by inserting the following definitions in their
appropriate alphabetical order:-

5


--------------------------------------------------------------------------------


 

“Cancellation Event”

Means (x) any expiration, termination or cancellation of the Credit Agreement,
whether by reason of payment of all indebtedness incurred thereunder or
otherwise or (y) the Credit Agreement ceases, for any reason, to be in full
force and effect.

“Credit Agreement”

Means the Loan and Security Agreement, dated on March 16, 2007 (as amended,
supplemented, waived or otherwise modified from time to time) by and among
Counterparty, (to the extent applicable) the relevant Affiliates of
Counterparty, and the banks or lenders from time to time parties thereto. For
clarification, said Credit Agreement shall not incorporate or reference any
agreement in respect of (x) any refinancing or extension, in each case, in
whatever form, of the initial credit facility evidenced by said Credit Agreement
(said initial credit facility, the “Initial Credit Facility”) or (y) any
substitute credit facility.

“Collateral Documents”

Means any and all Security Documents and Guarantees that secure or guarantee or
purports to secure or to guarantee, as the case may be, the performance or
payment of the obligations and liabilities of the Counterparty under this
Confirmation or in respect of this Transaction.

“Guarantees”

Means any and all guarantees issued at any time by Counterparty or any of its
Affiliates in respect of indebtedness incurred under the Credit Agreement.

“Loan Documents”

Means the collective reference to the Credit Agreement, the Guarantees, the
Security Documents, and any other document or instrument executed and delivered
by Counterparty and/or any of its Affiliates in respect of the Initial Credit
Facility.

“Security Documents”

Means any and all pledge and/or security agreements and any other document
executed and delivered at any time in respect of the granting of any lien
(however described) on any property or asset of Counterparty and/or any of its
Affiliates to secure the performance or payment of the obligations and
liabilities of each of Counterparty and its Affiliates under the Credit
Agreement and the Guarantees.

4. Account Details

 

Payments to Citibank
in USD:

 

 

Bank: Citibank NA New York
BIC: CITIUS33 (or ABA: 021000089)
F/O: Citibank New York
A/C: 00167679
Ref: NY Swap Operations

 

6


--------------------------------------------------------------------------------


 

Payments to Counterparty:                Please provide to expedite payment

If you have any questions regarding this letter agreement, please contact the
Swap Operations Department at the telephone numbers or the facsimile numbers
indicated on this Confirmation. Please confirm that the foregoing correctly sets
forth the terms of our agreement by executing the copy of this Confirmation
enclosed for that purpose and returning it to us.

Very truly yours,

 

 

 

Citibank N.A., New York

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ FRANK A. LICCIARDELLO

 

Accepted and confirmed as
of the Trade Date:

OMNIVISION TECHNOLOGIES INC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Anson Chan

 

 

Authorized Signatory

 

 

 

EXHIBIT I-AMORTIZATION SCHEDULE
Our Reference: M071483

Calculation Period**

 

 

 

USD

 

 

 

 

 

From and including

 

To but excluding

 

Notional Amount

01 Apr 2007

 

01 May 2007

 

27,927,045.00

01 May 2007

 

01 Jun 2007

 

27,880,906.73

01 Jun 2007

 

01 Jul 2007

 

27,834,768.46

02 Jul 2007

 

01 Aug 2007

 

27,788,630.19

01 Aug 2007

 

01 Sep 2007

 

27,742,491.92

04 Sep 2007

 

01 Oct 2007

 

27,696,353.65

 

7


--------------------------------------------------------------------------------


 

01 Oct 2007

 

01 Nov 2007

 

27,650,215.38

01 Nov 2007

 

01 Dec 2007

 

27,604,077.11

03 Dec 2007

 

01 Jan 2008

 

27,557,938.84

02 Jan 2008

 

01 Feb 2008

 

27,511,800.57

01 Feb 2008

 

01 Mar 2008

 

27,465,662.30

03 Mar 2008

 

01 Apr 2008

 

27,419,524.03

01 Apr 2008

 

01 May 2008

 

27,373,385.76

01 May 2008

 

01 Jun 2008

 

27,327,247.49

02 Jun 2008

 

01 Jul 2008

 

27,281,109.22

01 Ju1 2008

 

01 Aug 2008

 

27,234,970.95

01 Aug 2008

 

01 Sep 2008

 

27,188,832.68

02 Sep 2008

 

01 Oct 2008

 

27,142,694.41

01 Oct 2008

 

0l Nov 2008

 

27,096,556.14

03 Nov 2008

 

01 Dec 2008

 

27,050,417.87

01 Dec 2008

 

01 Jan 2009

 

27,004,279.60

02 Jan 2009

 

01 Feb 2009

 

26,958,141.33

02 Feb 2009

 

01 Mar 2009

 

26,912,003.06

02 Mar 2009

 

01 Apr 2009

 

26,865,864.79

01 Apr 2009

 

01 May 2009

 

26,819,726.52

01 May 2009

 

01 Jun 2009

 

26,773,588.25

01 Jun 2009

 

01 Jul 2009

 

26,727,449.98

01 Jul 2009

 

01 Aug 2009

 

26,681,311.71

03 Aug 2009

 

01 Sep 2009

 

26,635,173.44

01 Sep 2009

 

01 Oct 2009

 

26,589,035.17

01 Oct 2009

 

01 Nov 2009

 

26,542,896.90

02 Nov 2009

 

01 Dec 2009

 

26,496,758.63

01 Dec 2009

 

01 Jan 2010

 

26,450,620.36

04 Jan 2010

 

01 Feb 2010

 

26,404,482.09

01 Feb 2010

 

01 Mar 2010

 

26,358,343.82

01 Mar 2010

 

01 Apr 2010

 

26,312,205.55

01 Apr 2010

 

01 May 2010

 

26,266,067.28

04 May 2010

 

01 Jun 2010

 

26,219,929.01

01 Jun 2010

 

01 Jul 2010

 

26,173,790.74

01 Jul 2010

 

01 Aug 2010

 

26,127,652.47

02 Aug 2010

 

01 Sep 2010

 

26,081,514.20

01 Sep 2010

 

01 Oct 2010

 

26,035,375.93

01 Oct 2010

 

01 Nov 2010

 

25,989,237.66

 

8


--------------------------------------------------------------------------------


 

01 Nov 2010

 

01 Dec 2010

 

25,943,099.39

01 Dec 2010

 

01 Jan 2011

 

25,896,961.12

04 Jan 2011

 

01 Feb 2011

 

25,850,822.85

01 Feb 2011

 

01 Mar 2011

 

25,804,684.58

01 Mar 2011

 

01 Apr 2011

 

25,758,546.31

01 Apr 2011

 

01 May 2011

 

25,712,408.04

03 May 2011

 

01 Jun 2011

 

25,666,269.77

01 Jun 2011

 

01 Ju1 2011

 

25,620,131.50

01 Jul 2011

 

01 Aug 2011

 

25,573,993.23

01 Aug 2011

 

01 Sep 2011

 

25,527,854.96

01 Sep 2011

 

01 Oct 2011

 

25,481,716.69

03 Oct 2011

 

01 Nov 2011

 

25,435,578.42

01 Nov 2011

 

01 Dee 2011

 

25,389,440.15

01 Dec 2011

 

01 Jan 2012

 

25,343,301.88

03 Jan 2012

 

01 Feb 2012

 

25,297,163.61

01 Feb 2012

 

01 Mar 2012

 

25,251,025.34

01 Mar 2012

 

01 Apr 2012

 

25,204,887.07

02 Apr 2012

 

01 May 2012

 

25,158,748.80

01 May 2012

 

01 Jun 2012

 

25,112,610.53

01 Jun 2012

 

01 Jul 2012

 

25,066,427.26

02 Jul 2012

 

01 Aug 2012

 

25,020,333.99

01 Aug 2012

 

01 Sep 2012

 

24,974,195.72

04 Sep 2012

 

01 Oct 2012

 

24,928,057.45

01 Oct 2012

 

01 Nov 2012

 

24,881,919.18

01 Nov 2012

 

01 Dec 2012

 

24,835,780.91

03 Dec 2012

 

01 Jan 2013

 

24,789,642.64

02 Jan 2013

 

01 Feb 2013

 

24,743,504.37

01 Feb 2013

 

01 Mar 2013

 

24,697,366.10

01 Mar2013

 

01 Apr 2013

 

24,651,227.83

02 Apr 2013

 

01 May 2013

 

24,605,089.56

01 May 2013

 

01 Jun 2013

 

24,558,951.29

03 Jun 2013

 

01 Jul 2013

 

24,512,813.02

01 Jul 2013

 

01 Aug 2013

 

24,466,674.75

01 Aug 2013

 

01 Sep 2013

 

24,420,536.48

03 Sep 2013

 

01 Oct 2013

 

24,374,398.21

01 Oct 2013

 

01 Nov 2013

 

24,328,259.94

01 Nov 2013

 

01 Dec 2013

 

24,282,121.67

 

9


--------------------------------------------------------------------------------


 

02 Dec 2013

 

01 Jan 2014

 

24,235,983.40

02 Jan 2014

 

01 Feb 2014

 

24,189,845.13

03 Feb 2014

 

01 Mar 2014

 

24,143,706.86

03 Mar 2014

 

01 Apr 2014

 

24,097,568.59

01 Apr 2014

 

01 May 2014

 

24,051,430.32

01 May 2014

 

01 Jun 2014

 

24,005,292.05

02 Jun 2014

 

01 Ju1 2014

 

23,959,153.78

01 Ju1 2014

 

01 Aug 2014

 

23,913,015.51

01 Aug 2014

 

01 Sep 2014

 

23,866,877.24

02 Sep 2014

 

01 Oct 2014

 

23,820,738.97

01 Oct 2014

 

01 Nov 2014

 

23,774,600.70

03 Nov 2014

 

01 Dec 2014

 

23,728,462.43

01 Dec 2014

 

01 Jan 2015

 

23,682,324.16

02 Jan 2015

 

01 Feb 2015

 

23,636,185.89

02 Feb 2015

 

01 Mar 2015

 

23,590,047.62

02 Mar 2015

 

01 Apr 2015

 

23,543,909.35

01 Apr 2015

 

01 May 2015

 

23,497,771.08

01 May 2015

 

01 Jun 2015

 

23,451,632.81

01 Jun 2015

 

01 Jul 2015

 

23,405,494.54

01 Jul 2015

 

01 Aug 2015

 

23,359,356.27

03 Aug 2015

 

01 Sep 2015

 

23,313,218.00

01 Sep 2015

 

01 Oct 2015

 

23,267,079.73

01 Oct 2015

 

01 Nov 2015

 

23,220,941.46

02 Nov 2015

 

01 Dec 2015

 

23,174,803.19

01 Dec 2015

 

01 Jan 2016

 

23,128,664.92

04 Jan 2016

 

01 Feb 2016

 

23,082,526.65

01 Feb 2016

 

01 Mar 2016

 

23,036,388.38

01 Mar 2016

 

01 Apr 2016

 

22,990,250.11

01 Apr 2016

 

01 May 2016

 

22,944,111.84

03 May 2016

 

01 Jun 2016

 

22,897,973.57

01 Jun 2016

 

01 Jul 2016

 

22,851,835.30

01 Jul 2016

 

01 Aug 2016

 

22,805.697.03

01 Aug 2016

 

01 Sep 2016

 

22,759,558.76

01 Sep 2016

 

01 Oct 2016

 

22,713,420.49

03 Oct 2016

 

01 Nov 2016

 

22,667,282.22

01 Nov 2016

 

01 Dec 2016

 

22,621,143.95

01 Dec 2016

 

01 Jan 2017

 

22,575,005.68

 

10


--------------------------------------------------------------------------------


 

03 Jan 2017

 

01 Feb 2017

 

22,528,867.41

01 Feb 2017

 

01 Mar 2017

 

22,482,729.14

01 Mar 2017

 

03 Apr 2017

 

22,436,590.87

 

**With respect to the Fixed Amounts and Floating Amounts, Exhibit I is subject
to adjustment in accordance with the Modified Following Business Day Convention.

“Modified Following” is specified, that date will be the first following day
that is a Business Day unless that day falls in the next calendar month, in
which case that date will be the first preceding day that is a Business Day.

 

11


--------------------------------------------------------------------------------